Citation Nr: 0327226	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  96-13 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the left humerus with bursitis and shoulder 
impairment, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


REMAND

On September 17, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should obtain all the VA 
treatment records concerning the 
veteran's left shoulder including from 
the VA Medical Center on Highland Drive 
in Pittsburgh, Pennsylvania (Highland 
Drive VAMC), and the VAMC on University 
Drive, for the period from 1994 through 
the present.  Any records obtained should 
be associated with the claims file.  If 
the records cannot be obtained it should 
be noted in the record.  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination for 
the purpose of ascertaining the severity 
of his service-connected residuals of a 
fracture of the left humerus with 
bursitis and shoulder impairment.  A copy 
of the letter informing the veteran of 
the date and time of such examination 
must be included in the claims folder, in 
the event that he fails to appear 
therefor.  The veteran's claims folder in 
its entirety is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation.  Any 
indicated diagnostic studies, including 
X-rays and magnetic resonance imaging 
studies, must also be accomplished if 
deemed warranted by the examiner.  All 
established diagnoses pertaining to the 
left humerus, shoulder, forearm, or 
elbow, including arthritis and left 
lateral epicondylitis, are then to be 
fully set forth.  

(a) The orthopedic examiner should be 
asked to describe the condition of the 
veteran's left upper extremity, including 
the shoulder, elbow, and forearm and 
indicate whether there are any findings 
of ankylosis of the scapulohumeral 
articulation, and, if so, whether such 
ankylosis is at an unfavorable, 
intermediate, or favorable angle.  

(b) The degree to which there is shown to 
be limitation of the arm must be 
delineated in terms of whether motion is 
limited to the shoulder level, midway 
between the side and shoulder level, or 
to 25 degrees from the side.  

(c)  The presence or absence of 
impairment of the humerus must also be 
set forth; specifically, whether there is 
present or absent a loss of the head of 
the humerus (flail shoulder), nonunion 
(false flail joint), fibrous union of the 
humerus, recurrent dislocation of the 
humerus at the scapulohumeral joint with 
either frequent episodes and guarding of 
all arm movements or infrequent episodes 
and guarding of movement only at the 
shoulder level, and/or malunion of the 
humerus with either marked or moderate 
deformity.

(d) The examiner must note the presence 
or absence of dislocation of the clavicle 
or scapula, nonunion of the clavicle or 
scapula with or without loss of movement, 
and/or malunion of the clavicle or 
scapula.  If any of the foregoing is 
present, the degree to which any item is 
shown must be fully articulated.  

(e) The examiner should describe whether 
there is present or absent ankylosis of 
the elbow, and, if so, the degree thereof 
should be characterized as unfavorable, 
intermediate, or favorable.  

(f) Detailed range of motion studies 
should be undertaken with respect to the 
left elbow, with specific notations, 
expressed in degrees, relating to 
flexion, extension, supination, and 
pronation of the elbow.

(g) The orthopedist must also ascertain 
whether the residuals of the fracture of 
the left humerus result in weakened 
movement, excess fatigability or 
incoordination attributable to the 
service-connected disability, and, if 
feasible, any determination should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability or incoordination.

(h) The orthopedic examiner should also 
be asked to express an opinion as to the 
presence or absence of objective signs of 
pain of the left arm, elbow, and shoulder 
and whether such pain, if any, could 
significantly limit functional ability 
during flare-ups or when the affected 
part is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  

(I) In the event that the examiner 
records a diagnosis of left lateral 
epicondylitis, then such examiner should 
provide a professional opinion, with 
detailed supporting rationale, as to the 
following:

Whether it is at least as likely as not 
that the veteran's left lateral 
epicondylitis is a residual of his 
service-connected fracture of the left 
humerus with bursitis and shoulder 
impairment?

Use by the examiner of the italicized 
standard of proof in formulating a 
response to the foregoing is requested.  
If the examiner is unable to render the 
opinion requested, it should be so 
indicated on the record and the reasons 
therefor should be noted.  The factors 
upon which such medical opinion is based 
should be fully set forth for the record.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





